IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,559, AP-76,560, AP-76,561, AP-76,562, 
AP-76,563 AP-76,564 & AP-76,565


EX PARTE ANA HERNANDEZ, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 20090D02785, 20090D03532, 20100D03838, 20100D03839,
20100D03891, 20090D04299 & 20090D04427
IN THE 171ST DISTRICT COURT
FROM EL PASO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of seven counts
of theft and sentenced to 15 months' imprisonment on each count. She did not appeal her
convictions. 
 Applicant contends that she did not receive the benefit of the bargain in her plea agreements.
We remanded these applications to the trial court for findings of fact and conclusions of law. The
trial court made findings of fact and conclusions of law and recommended that we grant relief. Relief
is granted. The judgments in cause numbers 20090D02785, 20090D03532, 20100D03838,
20100D03839, 20100D03891, 20090D04299, and 20090D04427 in the 171st Judicial District
Court of El Paso County are set aside, and Applicant is remanded to the custody of the Sheriff of El
Paso County to answer the charges as set out in the indictments.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 25, 2011
Do Not Publish